               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID A. SCHLEMM,
                    Plaintiff,
     v.                           Case No.    11-cv-272-wmc
                                             Notice of Appeal
JONE. LITSCHER, et al,
                    Defendants.

     Notice is hereby given that David A. Schlemm, Plaintiff, in
the above named case, hereby appeal to the United States Court
of Appeals for the Seventh Circuit (from the final judgment) from
an order of denial of Motion to pursuant to Rule 60 (d)(1)(3)     &

(b)(6), entered in this action on the 26th day of February, 2020.


Dated at Columbia, Wisconsin this 23rd, day of March, 2020.
                                  0° )(<go \\..
                                  David A.
                                                  kg,
                                             Schlemm
                                                     O& an a-a
                                  Columbia   Correctional Inst.
                                  P.O. Box   900
                                  Portage,   WI 53901-0900
